Citation Nr: 9927167	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-13 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to Dependency and Indemnity Compensation due to 
the deceased veteran's blindness due to bilateral occipital 
lobe infarcts under the provisions of 38 C.F.R. § 3.312.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from March 1943 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In November 1998, the appellant, who is the 
veteran's widow, testified at a videoconference hearing 
before the undersigned Acting Member of the Board.  

At the hearing, the appellant withdrew her appeal on the 
issue of entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 1991) based on the 100 
percent rating for the deceased veteran's blindness secondary 
to bilateral occipital lobe infarcts.  In view of the 
withdrawal of the appeal, that issue is no longer before the 
Board.  

On her VA Form 9 and at the hearing, the appellant asserted 
that an angiogram at the VA hospital on the day of the 
veteran's death in November 1997 caused his fatal myocardial 
infarction, raising a claim for DIC under 38 U.S.C.A. § 1310 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West Supp. 
1999).  This issue has not been adjudicated by the RO, and it 
is referred to the RO for appropriate action.  


REMAND

The remaining issue currently on appeal is entitlement to DIC 
due to the deceased veteran's blindness due to bilateral 
occipital lobe infarcts under the provisions of 38 C.F.R. 
§ 3.312.  At the time of his death, the veteran was receiving 
compensation pursuant to 38 U.S.C.A. § 1151 (West 1991) for 
blindness secondary to bilateral occipital lobe infarcts.  
The record includes the Certificate of Death, which shows the 
veteran died November 25, 1997, at the VA hospital in Hines, 
Illinois.  The immediate cause of death was listed as 
ventricular fibrillation due to acute myocardial infarction.  
At the hearing, the appellant's representative requested that 
VA hospital records related to the veteran's final 
hospitalization be obtained.  The Board notes that the final 
VA hospital summary is of record and that it mentions that 
the veteran was hospitalized in early November 1997 with 
myocardial ischemia.  Also, at the hearing, the appellant 
testified that the veteran's heart problem began in March 
1997.  In view of the foregoing, the Board believes that 
complete records of the veteran's terminal hospitalization, 
the summary of his VA hospitalization in early November 1997 
and records pertaining to VA outpatient treatment from 
January 1997 forward, should be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1. The RO should obtain and associate 
with the claims files the narrative 
summary of the VA hospitalization of 
the veteran with admission on November 
3, 1997, as well as summaries of any 
prior hospitalizations in 1997.  The 
RO should also obtain and associate 
with the claims files VA outpatient 
records for the veteran dated from 
January 1997 to his death in November 
1997.  
2. In addition, the complete records of 
the veteran's terminal hospitalization 
should be associated with the claims 
files.  
3. Thereafter, the RO should review the 
claims files and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the issue on 
appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case and provide the appellant and her 
representative an appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the appellant 
unless she is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY S. KETTELLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 	(CONTINUED ON NEXT 
PAGE)

Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).












